Exhibit 77(c) Matters submitted to a Vote of Security Holders On July 9, 2009 a Special Meeting of Shareholders for ING Clarion Real Estate Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) the appointment of ING Clarion Real Estate Securities, L.P. ("ING CRES") as the sub-adviser to the Portfolio and the implementation of the sub-advisory agreement for the Portfolio among ING investor Trust, Directed Services LLC, the Portfolio's Investment adviser, and ING CRES. Proposal Shares voted for Shares voted against orwithheld Shares abstained Total Shares Voted ING Clarion Real Estate Portfolio 1 40,107,365.900 1,597,509.983 2,927,711.499 44,632,587.382 On July 21, 2009 a Special Meeting of Shareholders for ING AllianceBernstein Mid Cap Growth Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) an Agreement and Plan of Reorganization ("Reorganization Agreement") by and between ING AllianceBernstein Mid Cap Growth Portfolio and ING Russell Mid Cap Growth Index Portfolio, providing for the reorganization of ING AllianceBernstein Mid Cap Growth Portfolio with and into ING Russell Mid Cap Growth Index Portfolio and (2) subject to shareholder approval of the Reorganization Agreement, to approve an investment sub-advisory agreement between Directed Services, LLC, ("DSL"), ING AllianceBernstein Mid Cap Growth Portfolio's investment adviser, and ING Investment Management Co. ("ING IM"), pursuant to which ING IM, an affiliate of DSL, would serve as the sub-adviser to ING AllianceBernstein Mid Cap Growth Portfolio during a transition period until the Reorganization is consummated. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING AllianceBernstein Mid Cap Growth Portfolio 1 27,375,561.223 617,665.765 1,369,823.645 29,363,050.633 2 27,241,484.288 636,326.531 1,485,239.814 29,363,050.633 Meetingadjourned to August 3, 2009 Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING AllianceBernstein Mid Cap Growth Portfolio 1 26,131,169.614 1,021,763.296 1,851,405.433 29,004,338.343 2 25,953,548.279 1,090,481.724 1,960,308.340 29,004,338.343 On July 21, 2009 a Special Meeting of Shareholders for ING Index Plus International Equity Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) an Agreement and Plan of Reorganization ("Reorganization Agreement") by and between ING Index Plus International Equity Portfolio and ING International Index Portfolio, providing for the reorganization of ING Index Plus International Equity Portfolio with and into ING International Index Portfolio (the "Reorganization) and (2) subject to shareholder approval of the Reorganization Agreement, to approve an investment sub-advisory agreement between ING Investments, LLC, ("ING Investments"), ING Index Plus International Equity Portfolio's investment adviser, and ING Investment Management Co. ("ING IM"), pursuant to which ING IM, an affiliate of ING Investments, would serve as the sub-adviser to ING Index Plus International Equity Portfolio during a transition period until the Reorganization is consummated. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Index Plus International Equity Portfolio 1 27,375,561.223 617,665.765 1,369,823.645 29,363,050.633 2 27,241,484.288 636,326.531 1,485,239.814 29,363,050.633 Meetingadjourned to August 3, 2009 Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Index Plus International Equity Portfolio 1 27,408,246.132 615,447.778 1,390,697.274 29,414,391.184 2 27,278,816.997 637,311.261 1,498,262.926 29,414,391.184 On July 21, 2009 a Special Meeting of Shareholders for ING Growth and Income Portfolio II, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) an Agreement and Plan of Reorganization ("Reorganization Agreement") by and between ING Growth and Income Portfolio II and ING Growth and Income Portfolio, providing for the reorganization of ING Growth and Income Portfolio II with and into ING Growth and Income Portfolio and (2) an investment sub-advisory agreement between Directed Services LLC ("DSL"), ING Growth and Income Portfolio II's investment adviser, and ING Investment Management Co. ("ING IM"), pursuant to which ING IM, an affiliate of DSL, would serve as the sub-adviser to ING Growth and Income Portfolio II. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Growth and Income Portfolio II 1 38,759,872.544 1,198,138.409 2,714,323.158 42,672,334.111 2 38,003,950.488 1,744,747.240 2,923,636.383 42,672,334.111 Meetingadjourned to August 3, 2009 Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Growth and Income Portfolio II 1 38,950,326.876 1,176,541.610 2,600,572.121 42,727,440.607 2 38,247,743.998 1,647,699.156 2,831,997.453 42,727,440.607 On September 24, 2009 a Special Meeting of Shareholders for ING LifeStyle Moderate Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) an Agreement and Plan of Reorganization by and between ING LifeStyle Moderate Portfolio and ING Retirement Moderate Portfolio, providing for the reorganization of ING LifeStyle Moderate Portfolio with and into ING Retirement Moderate Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING LifeStyle Moderate Portfolio 1 171,319,590.547 5,818,259.213 11,728,330.715 188,866,180.475 On September 24, 2009 a Special Meeting of Shareholders for ING LifeStyle Aggressive Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) an Agreement and Plan of Reorganization by and between ING LifeStyle Aggressive Growth Portfolio and ING Retirement Growth Portfolio, providing for the reorganization of ING LifeStyle Aggressive Growth Portfolio with and into ING Retirement Growth Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING LifeStyle Aggressive Growth Portfolio 1 101,566,645.163 4,596,184.940 5,910,562.325 112,073,392.428 On September 24, 2009 a Special Meeting of Shareholders for ING LifeStyle Conservative Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) an Agreement and Plan of Reorganization by and between ING LifeStyle Conservative Portfolio and ING Retirement Conservative Portfolio, providing for the reorganization of ING LifeStyle Conservative Portfolio with and into ING Retirement Conservative Portfolio. Proposal Sharesvoted for Shares voted against or withheld Shares abstained Total Shares Voted ING LifeStyle Conservative Portfolio 1 31,123,307.539 1,078,630.067 2,324,318.358 34,526,255.964 On September 24, 2009 a Special Meeting of Shareholders for ING LifeStyle Growth Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) an Agreement and Plan of Reorganization by and between ING LifeStyle Growth Portfolio and ING Retirement Growth Portfolio, providing for the reorganization of ING LifeStyle Growth Portfolio with and into ING Retirement Growth Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING LifeStyle Growth Portfolio 1 370,015,153.938 13,768,575.302 23,526,196.039 407,309,925.279 On September 24, 2009 a Special Meeting of Shareholders for ING LifeStyle Moderate Growth Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) an Agreement and Plan of Reorganization by and between ING LifeStyle Moderate Growth Portfolio and ING Retirement Moderate Growth Portfolio, providing for the reorganization of ING LifeStyle Moderate Growth Portfolio with and into ING Retirement Moderate Growth Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING LifeStyle Moderate Growth Portfolio 1 305,963,564.123 8,741,218.770 19,320,570.457 334,025,353.350 On October 6, 2009 a Special Meeting of Shareholders for ING Multi-Manager International Small Cap Portfolio, a Series of ING Investors Trust, was held at which the shareholders were asked to approve (1) the Plan of Liquidation and Dissolution, providing for the liquidation and dissolution of ING Multi-Manager
